DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 714, 578. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-21 of the present Applications are anticipated by claims 1-20 of U.S. Patent No. 10, 714, 578.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huang (US 2016/0181383).
Regarding claim 1, Huang discloses a method for semiconductor processing, the method comprising forming a source/drain region (Fig.3, numeral 361) on a substrate (300),  forming a dielectric layer  (Fig.4, numeral 380) over the source/drain region (361); forming an opening (Fig.5, numeral 310) through the dielectric layer (380) and partially into the source/drain region (361) using a first etch process ([0027]); laterally and vertically expanding the opening in the source/drain region (36) using a second etch process different than the first etch process ([0028]; [0033])) to form an expanded end portion (Fig.9, numeral 366S1) wherein a widest dimension of the expanded end portion of the opening (366a) is at an upper surface of the source/drain region (361) in a cross-section perpendicular to longitudinal axis of a gate structure (344); and forming a conductive feature (Fig.8, numeral 352) in the expanded end portion of the opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 and further in view of Pei (US 2013/171795).
Regarding claim 2, Huang does not explicitly disclose that the first the first etch process comprises an anisotropic etch process and the second etch process comprises an isotropic etch process. 
Huang however discloses that the first etch is a vertical etch.  Pei however discloses that the vertical opening (Fig.3, numeral 14B) comprises performing an anisotropic etch process ([0070]) Pei further discloses that the second etch process comprises an isotropic etch ([0079]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Huang with Pei to form the opening by performing an anisotropic etch process and isotropic etch process for the purpose of effectively form contact openings (Pei, [0070)).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Kurata (US 2016/0307777)
Regarding claim 3, Huang does not explicitly discloses wherein the second etch process comprises an inductively coupled plasma etch process.
Huang however discloses that the second etch is an etch to expand the opening (Fig. 7).  Huang further discloses that the etch to expand the opening could include dry etching ([0021]). 
And Kurata discloses dry etching comprising an inductively coupled plasma etch process ([0140]; [0141]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Huang with Kurata to perform second etch process comprising  an inductively coupled plasma etch process for the purpose of effectively performing dry etch process (Kurata, [0140]).
Regarding claim 4, Kurata discloses wherein an etchant gas comprises a flurocarbon-based gas, a fluorine-based gas, a chlorine-based gas, or a bromine-based gas ([0142]).
Claims 3-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 above, and further in view of Tateyama (US 2018/0061652)..
Regarding claim 3, Huang does not explicitly discloses wherein the second etch process comprises an inductively coupled plasma etch process.
Huang however discloses that the second etch is an etch to expand the opening (Fig. 7).  Huang further discloses that the etch to expand the opening could include dry etching ([0021]). 
 

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Huang with Tateyama to perform second etch process comprising  an inductively coupled plasma etch process for the purpose of effectively performing dry etch process (Tateyama, [0030]).
Regarding claim 4, Tateyama discloses wherein an etchant gas comprises a flurocarbon-based gas, a fluorine-based gas, a chlorine-based gas, or a bromine-based gas ([0034]).
Regarding claim 5, Tateyama discloses wherein an RF power of a plasma generator during the inductively coupled plasma etch process is in a range from about 100 W to about 2000 W ([0034]).
Regarding claim 6, Tateyama discloses wherein a chamber pressure for the inductively coupled plasma etch process is in a range from about 30 mTorr to about 800 mTorr ([0042]).
Regarding claim 8, Huang in view of Tateyama does not explicitly disclose wherein the second etch process is performed for a duration in a range from about 5 seconds to about 100 seconds.
 Huang however discloses that the second etch is perform to expand the opening ([0033]; Fig.7, numeral 362S1; Fig.9, numeral 366S1; Fig,10, numeral 368S1).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the time duration of the second etch to be in the .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Tateyama as applied to claim 3 above, and further in view of Li (US 2019/0088786).
Regarding claim 7, Huang in view of Tateyama does not disclose wherein a bias voltage for the inductively coupled plasma etch process is in a range from about 0 volt to about 200 volt ([0038]).
 Li however discloses wherein a bias voltage for the inductively coupled plasma etch process is in a range from about 0 volt to about 200 volt.
It would have been therefore obvious  to one of ordinary skill in the art at the time the invention was field to modify Huang with Li to have  wherein a bias voltage for the inductively coupled plasma etch process to be in the claimed range for the purpose of optimization the etching process.
Allowable Subject Matter
Claims 9-21 would be allowable if Applicant overcome the Double Patenting rejection(s), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest wherein the expanded opening exposes a lower surface of a bottom dielectric layer of the one or more dielectric layers; and forming a conductive element in the expanded opening as required by independent claim 9.
The search of the prior art does not disclose or reasonably suggest the second recess extending along an underside surface of the bottommost layer as required by claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JULIA SLUTSKER/           Primary Examiner, Art Unit 2891